DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/20 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 12/14/20, amended claim(s) 1 and 3 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 2, and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 4,494,581 to Gordon, or alternatively under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon.
For claim 1, Gordon discloses a specimen collection container (Abstract) comprising:
an interior chamber (19) (Figs. 3 and 5-8) having a bottom portion (bottom portion of 19), a sidewall (sidewall of 19), and an open top (open top of 19); and
an absorber (25, 50, or 62) disposed within the interior chamber (as can be seen in Figs. 3 and 5-8) which absorbs (Examiner’s Note: functional language, i.e., capable of) a predetermined volume of fluid (col. 5, lines 8-26), wherein the predetermined volume of fluid is a saturation point of the absorber (Examiner’s Note: this clause being a further limitation of functional language, i.e., capable of) (col. 5, lines 9-26 and 33-52), wherein when a fluid stream enters the chamber through the open top, the absorber absorbs (Examiner’s Note: functional language, i.e., capable of) the predetermined volume to the saturation point of the absorber (col. 5, lines 9-26 and 33-52), and additional fluid from the fluid stream is unabsorbed and maintained in the interior chamber containing the absorber (see the part of 
In the event that a skilled artisan would not understand Gordon’s absorber as being capable of absorbing a predetermined volume of fluid, wherein the predetermined volume of fluid is a saturation point of the absorber such that the absorber the predetermined volume to the saturation point of the absorber, it would have been obvious to a skilled artisan to modify Gordon such that the absorber is capable of absorbing a predetermined volume of fluid, wherein the predetermined volume of fluid is a saturation point of the absorber such that the absorber the predetermined volume to the saturation point of the absorber because changing the size of the Gordon’s absorber and/or the proportion of absorbable material to empty cellular space (i.e., porosity) of Gordon’s absorber would not cause Gordon to perform differently than the claimed invention, which has been held to not create a patentable distinction between the claimed device and the prior art device.  See Gardner v. TEC Syst., INc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  That is, whether or not Gordon’s absorber closes its movable member at a saturation point of the absorber or at a point below a saturation point of the absorber does not affect the absorber’s ability to close the movable member.  Additionally, a skilled artisan would have been motivated to modify Gordon’s absorber such that it closes the movable member at a saturation point to minimize the amount of material used in the absorber, which would lead to the obvious advantage of decrease manufacturing costs.
For claim 2, Gordon further discloses wherein the absorber comprises bentonite, diatomaceous earth, pelites, zeolites, chitosan, alginates, starch-based powders, and/or sodium polyacrylate (col. 5, lines 8-26).
For claim 4, Gordon further discloses wherein the absorber comprises a powder (col. 3, lines 24-25).
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon in view of U.S. Patent No. 5,042,502 to Guirguis.
For claim 3, Gordon further discloses wherein the interior chamber is separated into a first chamber (30) and a second chamber (19) with the absorber maintained within the second chamber (as can be seen in Figs. 3-8), and wherein the additional fluid from the fluid stream is collected in the first chamber (col. 6, lines 3-7).
Gordon does not expressly disclose wherein the interior chamber comprises a screen separating the interior chamber, and wherein the screen permits the predetermined volume of fluid to pass from the first chamber to the second chamber but prevents the absorber from passing from the second chamber to the first chamber.
However, Guirguis teaches a screen (14) separating an interior chamber (chamber defined by 12, as can be seen in Figs. 2-3), wherein the screen permits (Examiner’s Note: functional language, i.e., capable of) a predetermined volume of fluid to pass but prevents (Examiner’s Note: functional language, i.e., capable of) an absorber from passing (col. 3, lines 22-27).
It would have been obvious to a skilled artisan to modify Gordon wherein the interior chamber comprises a screen separating the interior chamber, and wherein the screen permits the predetermined volume of fluid to pass from the first chamber to the second chamber but prevents the absorber from passing from the second chamber to the first chamber, in view of the teachings of Guirguis, for the obvious advantage of filtering the urine.
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon in view of U.S. Patent Application Publication No. 2012/0100967 to Leibowitz.
For claim 5, Gordon does not expressly disclose wherein the absorber comprises a pouch enclosing an absorbent material.
However, Leibowitz teaches enclosing an absorber (“sponge,” para [0027]) in a pouch (para [0027]).
It would have been obvious to a skilled artisan to modify Gordon wherein the absorber comprises a pouch enclosing an absorbent material, in view of the teachings of Leibowitz, for the obvious advantage of holding the absorbent material together so that it doesn’t mix with the urine or float away in the urine or part of it doesn’t become separated from the remainder of the absorbent material (for example when the absorbent material is like a powder or pellets and non a uniform structure) (see para [0027] of Leibowitz, i.e., “single piece”).
Claim(s) 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon in view of U.S. Patent Application Publication No. 2014/0161940 to Aviles et al. (hereinafter “Aviles”).
For claim 10, Gordon further discloses a second chamber (19) with the absorber maintained therein (as can be seen in Figs. 3-8).
Gordon does not expressly disclose wherein the interior chamber comprises a filter paper separating the interior chamber into a first chamber and a second chamber, and wherein the filter paper allows fluid to pass from the first chamber to the second chamber.
However, Aviles teaches wherein an interior chamber comprises a filter paper (30) (Fig. 1) (para [0028]) separating the interior chamber into a first chamber and a second chamber (as can be seen in Fig. 1), and wherein the filter paper allows fluid to pass from the first chamber to the second chamber (para [0028]).
It would have been obvious to a skilled artisan to modify Gordon wherein the interior chamber comprises a filter paper separating the interior chamber into a first chamber and a second chamber, and 
For claim 11, Gordon, as modified, further discloses wherein the absorber comprises an absorbent powder (col. 3, lines 24-25, col. 7, lines 57-61, and/or col. 8, lines 62-65), which, when wetted, forms a solid structure that will not pass through the filter paper (Examiner’s Note: construed in view of para [0052] of Applicant’s specification as originally filed) (col. 5, lines 8-26), thereby separating the first chamber from the second chamber (as can be seen in Figs. 3-8), and wherein the additional fluid from the fluid stream is collected in the first chamber (col. 6, lines 3-7).
Response to Arguments
Applicant’s arguments filed 12/14/20 have been fully considered.  They will be treated in the order presented.
With respect to claim 1, although some of the additional fluid will exit through element(s) 23, the additional fluid this is retained between element 24 and element(s) 23 will stay in element 19.  Then that fluid will be accessible by the open top portion of element 19, as can be seen in Figs. 5-8.
With respect to claim 3, what function of Gordon is being destroyed and why is it being destroyed?  The examiner is having trouble connecting the dots in Applicant’s argument.  The examiner’s understanding is that a screen would still allow urine to pass through, still allow the absorber to absorb, and therefore wouldn’t destroy any function of Gordon.
With respect to claim 5, how is a foam not capable of absorbing liquid?
With respect to claim 10, the rationale for obvious includes the statement “so that the absorber is not stopped up with relatively large particles.”  That’s why a filter would be important for element 19.
With respect to claim 11, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.